EXHIBIT 99.1 FOR IMMEDIATE RELEASE Vince Holding Corp. Names David Stefko Chief Financial Officer NEW YORK, New York –January 14, 2016 – Vince Holding Corp. (NYSE: VNCE), a leading contemporary fashion brand (“Vince” or the “Company”), today announced the appointment of David Stefko to the position of Chief Financial Officer of the Company, effective immediately.Mr. Stefko previously held the position of Interim CFO and Treasurer. Brendan Hoffman, Chief Executive Officer, commented, “I am extremely pleased that Dave has agreed to take on the role of Chief Financial Officer on a permanent basis.Having worked closely with him since I joined the Company last fall, I have come to value and respect his financial expertise and leadership abilities.He has made valuable contributions to the organization during his tenure as interim CFO, and I look forward to leveraging his knowledge and experience as we work together to set the stage for the future growth of the Vince brand.”
